Citation Nr: 0818182	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting the veteran service connection 
for PTSD at a 10 percent disability rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2005, the veteran was granted service connection 
for PTSD, and he was assigned a 10 percent disability rating 
under Diagnostic Code 9411.  The veteran disagrees with this 
initial evaluation.

Since these decisions, the veteran has submitted several 
letters to VA.  Of particular importance are letters received 
in March and April of 2008.  These letters indicate that the 
veteran has been seeking professional treatment for his PTSD 
since at least some time in February or March 2008.  
Therefore, the Board finds that it is necessary to obtain 
records from this treatment before appellate review may 
proceed, to determine the current severity of the veteran's 
PTSD, and what effect, if any, his psychiatric treatment has 
had on his PTSD.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be asked to provide 
the name and address of the 
psychiatrist(s) who has been treating his 
PTSD since March 2008.  Once this 
information is obtained, copies of the 
veteran's treatment records should be 
obtained from the beginning of his private 
psychiatric treatment to the present, and 
these records should be associated with 
the claims file.  

2.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  The veteran and his 
representative should then be furnished a 
supplemental statement of the case (SSOC), 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



